DETAILED ACTION
This Office Action is responsive to the Amendment filed 29 April 2021.  Claims 1-

30 are now pending.  The Examiner acknowledges the amendments to claims 1, 5, 8-

10, 15, 18, 19 and 23.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 29 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,806,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-30 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-7, the prior art of record does not teach or fairly suggest a treatment device for repetitive nerve stimulation for development of muscles of a patient using a pulsed magnetic field as claimed by Applicant, comprising: a stimulation coil encapsulated in a plastic housing, wherein the stimulation coil is flat; a pulse capacitor coupled to the stimulation coil, wherein the pulse capacitor is configured to be charged; an operating console configured to control current pulses discharged from the pulse capacitor to the 
Regarding claims 8-14, the prior art of record does not teach or fairly suggest a method for a repetitive nerve stimulation for development of muscles of a patient using a treatment device which generates a pulsed magnetic field, comprising: positioning a plastic housing to the patient, wherein the plastic housing encapsulates a stimulation coil, wherein the coil is flat, and wherein the plastic housing is operatively coupled to the treatment device by a bayonet closure so that the stimulation coil in the plastic housing is capable of being replaced by a different stimulation coil in a different plastic housing; charging a pulse capacitor; using an operating console to control a frequency of current pulses provided from the pulse capacitor to the stimulation coil, wherein the current pulses have a current peak in a range of 500 A to 6000 A; generating the pulsed magnetic field by the stimulation coil, wherein the pulsed magnetic field comprises a diphase pulse; cooling the stimulation coil by a fluid cooling media; applying the pulsed magnetic field to a body region of the patient, wherein the body region comprises a 
Regarding claims 15-22, the prior art of record does not teach or fairly suggest a treatment device for repetitive nerve stimulation for  development of muscles of a patient using a pulsed magnetic field, comprising: a stimulation coil encapsulated in a plastic housing; a pulse capacitor coupled to the stimulation coil, wherein the pulse capacitor is configured to be charged; an operating console configured to control current pulses discharged from the pulse capacitor to the stimulation coil such that the stimulation coil generates the pulsed magnetic field; wherein the current pulses have a current peak in a range of 500 A to 6000 A; wherein the pulsed magnetic field comprises a diphase pulse, and wherein the stimulation coil is configured to be cooled by a fluid cooling media; wherein the  plastic housing is operatively coupled to the treatment device by a bayonet closure; wherein the pulsed magnetic field is configured to be applied to the muscles in a body region such that the muscles are developed, wherein the body region comprises at least one of thighs, a buttock or an abdomen.
Regarding claims 23-30, the prior art of record does not teach or fairly suggest a method of a repetitive nerve stimulation for development of muscles of a patient using a treatment device which generates a pulsed magnetic field, comprising: positioning a plastic housing to the patient, wherein the plastic housing encapsulates a stimulation coil, wherein the plastic housing is operatively coupled by a bayonet closure to the treatment device so that the stimulation coil in the plastic housing is capable of being replaced by a different stimulation coil; charging a pulse capacitor; using an operating 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791